internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------ ---------------------------- ---------------------------------------- ------------------------------- - department of the treasury washington dc person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-152667-03 date date legend a ------------------------------------------------------ ------------------------ --------------------------------------------------------------- ------------------------ ----------------------------- ---------------------- b x date dear ------------- this letter is in response to the letter submitted by a's authorized representatives in which a ruling was requested under sec_1_381_c_4_-1 of the income_tax regulations specifically a ruling was requested for the commissioner to determine the appropriate overall_method_of_accounting for the surviving corporation of a merger as described below prior to the date of the merger a and b were both corporations engaged in the business of x prior to the merger a used the overall cash_receipts_and_disbursements_method of accounting and b used an overall accrual_method of accounting on date a acquired b in a nontaxable merger under sec_368 of the internal_revenue_code to which sec_361 applies the combined business of the two was continued in the name of a after the merger a as the surviving corporation will operate the formerly separate businesses of a and b as an integrated business page plr-152667-03 the total adjusted bases of the assets of a exceeded the total adjusted bases of the assets of b immediately preceding date however the gross_receipts of b for the month period preceding date exceeded those of a for the same period for each prior taxable_year ending on or after date the combined average annual gross_receipts of a and b for the three taxable-year period ending with the applicable prior taxable_year have not exceeded dollar_figure million sec_381 provides that in the case of the acquisition of assets of a corporation by another corporation in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in subparagraph a c d f or g of sec_368 the acquiring_corporation shall succeed to and take into account as of the close of the day of transfer the items described in subsection c of the transferor_corporation subject_to the conditions and limitations specified in subsections b and c sec_381 provides that the acquiring_corporation shall use the method_of_accounting used by the transferor_corporation on the date of transfer unless different methods were used by a transferor_corporation and the acquiring_corporation if different methods were used the acquiring_corporation shall use the method or combination of methods of computing taxable_income adopted pursuant to regulations prescribed by the secretary sec_1_381_c_4_-1 provides that to the extent that different methods_of_accounting were employed on the date of transfer by the parties to a transaction described in sec_381 with respect to any trades_or_businesses which are integrated or required to be integrated in accordance with sec_446 and the regulations thereunder the acquiring_corporation shall adopt the principal method_of_accounting determined under paragraph c of this section or the method_of_accounting determined in accordance with paragraph d of this section whichever is applicable sec_1_381_c_4_-1 provides that the acquiring_corporation shall use the principal method_of_accounting as determined under subparagraph of this paragraph provided that such method_of_accounting clearly reflects the income of the acquiring_corporation and the use of such method is not inconsistent with the provisions of any closing_agreement entered into under sec_7121 and the regulations thereunder if the principal method_of_accounting does not meet these requirements or if there is no principal method_of_accounting see subdivision i of paragraph d of this section sec_1_381_c_4_-1 provides that the determination of the principal method_of_accounting shall be made with respect to each integrated trade_or_business operated by the acquiring_corporation immediately after the date of transfer except with respect to items for which only a single method_of_accounting may be used by any one taxpayer the determination of the principal overall_method_of_accounting shall be made by page plr-152667-03 making a comparison of the total of the adjusted bases of the assets immediately preceding the date of transfer and the gross_receipts for a representative_period ordinarily the most recent period of consecutive calendar months ending on or prior to the date of transfer of the component trades_or_businesses which are integrated or are required to be integrated if this comparison shows that the one or more component trades_or_businesses having the greatest total of the adjusted bases of assets does not also have the greatest amount of gross_receipts then there is no principal overall_method_of_accounting and the acquiring_corporation shall request the commissioner to determine the appropriate overall_method_of_accounting for such integrated trade_or_business in accordance with paragraph d of this section sec_1_381_c_4_-1 provides that if the acquiring_corporation may not continue to use under paragraph b the method_of_accounting used by it or the transferor_corporation on the date of transfer and may not under paragraph c use the principal method_of_accounting or if there is no principal method_of_accounting then the commissioner shall determine the appropriate method or combination of methods_of_accounting to be used sec_1_381_c_4_-1 provides that the increase or decrease in tax resulting from the change from the method_of_accounting previously used by any of the corporations involved shall be taken into account by the acquiring_corporation the adjustments necessary to reflect such change and such increase or decrease in tax shall be determined and computed in the same manner as if on the date of transfer the corporation that was not using the method or combination of methods_of_accounting adopted pursuant to subdivision i of this subparagraph had initiated a change in accounting_method sec_1_381_a_-1 provides that generally in a transaction to which sec_381 applies the acquiring_corporation is that corporation which pursuant to the plan_of_reorganization ultimately acquires directly or indirectly all of the assets transferred by the transferor_corporation sec_1_381_b_-1 provides that the date of transfer shall be that day on which are transferred all those properties of the transferor which are to be transferred pursuant to the reorganization described in sec_1 a - b under revproc_2002_28 2002_1_cb_815 qualifying small_business taxpayers with average annual gross_receipts of dollar_figure million or less may use the overall cash_method_of_accounting with respect to eligible trades_or_businesses a qualifying small_business taxpayer’s principal business activity is considered an eligible trade_or_business if the taxpayer reasonably determines that it is not described in one of the ineligible north american industry classification system naics codes listed in sec_4 a of revproc_2002_28 page plr-152667-03 because a will operate the former businesses of a and b as an integrated business after the merger a is required to use a single overall_method_of_accounting under sec_1_381_c_4_-1 this method could be the principal method_of_accounting if one exists however a determined that there was no principal method_of_accounting under sec_1_381_c_4_-1 thus the commissioner must determine the appropriate method to be used under sec_1_381_c_4_-1 a has requested the commissioner determine that it may use the overall cash_method_of_accounting as described in revproc_2002_28 a has determined that its principal business activity x is not described in one of the ineligible naics codes listed in sec_4 a of revproc_2002_28 a also represents that for each prior taxable_year ending on or after date the combined average annual gross_receipts of a and b for the three taxable-year period ending with the applicable prior taxable_year have not exceeded dollar_figure million thus a represents that it meets the requirements of revproc_2002_28 to use the overall cash_method_of_accounting as described in that revenue_procedure permission is hereby granted to a to use the overall cash_receipts_and_disbursements_method of accounting as described in revproc_2002_28 in accordance with sec_1_381_c_4_-1 if there is any increase or decrease in tax resulting from the adoption of the method granted in this ruling a the acquiring_corporation is required to take such increase or decrease in tax into account on its tax_return for the tax_year that includes the date of the merger the adjustments necessary to reflect such change and such increase or decrease in tax must be determined and computed in the same manner as if on the date of transfer each corporation that was not using the method_of_accounting adopted pursuant to sec_1_381_c_4_-1 had initiated a change in accounting_method consequently b must determine the difference if any between its tax_liability reflected on its actual return computed on its accrual_method and the tax_liability reflected on a hypothetical return using the overall cash_method_of_accounting as described in revproc_2002_28 in addition a must determine the difference if any between its tax_liability reflected on its actual return computed on its overall cash_method and the tax_liability reflected on a hypothetical return using the overall cash_method_of_accounting as described in revproc_2002_28 the combination of these two amounts will result in an increase or decrease in tax which a will reflect on its tax_return for the tax_year that includes the date of the merger the information submitted and the statements and representations made in the request for this ruling form a material basis upon which our ruling is issued facts upon which this ruling is based are subject_to verification by the director no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations that may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically set forth by the above ruling specifically page plr-152667-03 no opinion is expressed that a qualifies to use the cash_method_of_accounting pursuant to revproc_2002_28 a copy of this letter should be attached to the federal_income_tax return of a for the tax_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to a’s designated representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely thomas a luxner chief branch six office of associate chief_counsel income_tax accounting
